Blood worth, J.
1. The only ground of the motion for a new trial other than the general grounds is based upon alleged newly discovered evidence, the only effect of which would be to impeach the chief witness for the State. “ Though the witness sought to be impeached by newly discovered evidence was the only witness against the prisoner upon a vital point in the case, if the sole effect of the evidence would be to impeach the witness a new trial will not be granted.” Arwood v. State, 59 Ga. 391; Levining v. State, 13 Ga. 513; Wright v. State, 34 Ga. 110 (2); Jackson v. State, 93 Ga. 190 (18 S. E. 401); Haynes v. State, 18 Ga. App. 741 (3) 742, 743 (90 S. E. 485), and cases cited. Moreover, in Edenfield, v. Brinson, 149 Ga. 377 (3) (100 S. E. 373), it was lield: “Where newly discovered evidence is relied upon as a ground for a new trial, and it appears from an examination of the approved brief of evidence that the alleged newly discovered evidence was cumulative and impeaching in character, and, from a counter-showing made, that the evidence is conflicting as to the truth of some of the facts claimed to be newly discovered evidence, the reviewing court will not interfere with the discretion of the court below in refusing a new trial upon such ground. Civil Code, §§ 6085-6086; Atlanta Consolidated Street Railway Co. v. McIntire, 103 Ga. 568 (29 S. E. 766).” See Colquitt v. State, 27 Ga. App. 44 (107 S. E. 396). The foregoing rulings dispose of the special ground of the motion for a new trial.
2. There is ample evidence to support the verdict, which has the approval of the trial judge, and, as no error of law is shown, .the judgment is

Affirmed.


Broyles, C. J., and Luke, J., concur.